Case 1:21-cv-00212-JPH-DML Document 14 Filed 03/04/21 Page 1 of 2 PageID #: 86




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

LEE EVANS DUNIGAN,                                     )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:21-cv-00212-JPH-DML
                                                       )
CURTIS T. HILL,                                        )
                                                       )
                              Defendant.               )


                                               Order

       Plaintiff Lee Dunigan's motion for an order directing Pendleton Correctional Facility staff

to release his stimulus check, dkt. [9], is denied. The motion is understood to seek injunctive relief.

But his request regarding the stimulus check is not related to the claims in this case and Pendleton

Correctional Facility staff are not parties to this case. De Beers Consol. Mines v. United States,

325 U.S. 212, 220 (1945) (A preliminary injunction is not appropriate when "it deals with a matter

lying wholly outside the issues in the suit."). Further, preliminary relief is not yet available to the

plaintiff because "[a]n injunction, like any 'enforcement action,' may be entered only against a

litigant, that is, a party that has been served and is under the jurisdiction of the district court."

Maddox v. Wexford Health Sources, Inc., 528 Fed. Appx. 669, 672 (7th Cir. 2013) (quoting Lake

Shore Asset Mgmt., Ltd. v. Commodity Futures Trading Comm'n, 511 F.3d 762, 767 (7th Cir.

2007)).

SO ORDERED.
Date: 3/4/2021




                                                  1
Case 1:21-cv-00212-JPH-DML Document 14 Filed 03/04/21 Page 2 of 2 PageID #: 87




Distribution:

LEE EVANS DUNIGAN
282570
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY
Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                      2
